Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention
Claims 1-20 are presented and pending in the application.

The examiner notes, as best understood by the examiner due to the indefiniteness & unclarities of the recited claimed invention, some of the recited claimed invention of the dependent claims (e.g., 8-9 & 19) appear to disclose well-known and common practice in the art GPIO application system and many known programming computing system.  Therefore, the examiner gives official notice on such well-known common practice in the art (e.g., support for the official notice can be found on the prior art of record).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1;
In line 7, the phrase “changes to the digital value” lacks functional and proper antecedent basis.
In line 8, the phrase “digital value” is suppress by the logic circuit unless the one or more requirements are met by the first change in the digital value” lacks functional and proper antecedent basis.

In claim 11;
In line 2, it is unclear and unstated as to who, where & what performs the “receiving” recitation (i.e., who is receiving the digital value?; who is performing the receiving function?; what is the functional, operational & structural interconnection and/or correspondence between integrated circuit and the receiving recitation?; no support for the correspondence has been provided by the claimed invention).
In line 4, it unclear and unsated as to who, where & what performs “applying” & “changes” recitations (i.e., who provides and applies requirements?; who changes the value?).  The phrase “requirements to changes of the digital value” lacks proper and clear antecedent basis.
In line 5, it is unclear and unstated as to who or what supports the “detecting” recitation (i.e., who performs/supports the detecting function?).
In line 6, it is unclear, unstated and not supported as to who or what provides the “change of the digital value”.
In line 7, it is unclear and unsated as to who or what supports the “suppressing” recitation/function; the intended meaning of “suppressing” is unclear from the context of the recited claimed invention (i.e., how do you suppress a value that was already populated in the method/system?  Who performs the suppressing function/action?).

In claim 18, is improperly dependent from the claim 8 (i.e., the phrase “The method as recited in claim 8” lacks proper and clear antecedent basis).

In claim 20;
In line 3, it is unclear and unstated as to how the “first integrated circuit” and the “first component” are functionally & structurally connected in the context of the recited claimed invention (i.e., the recited claimed invention does not utilize the first component).
In lines 8-9, the phrase “digital value is suppressed by the second integrated circuit unless the one more requirements are met by the first change in the digital value” lacks proper, clear, functional and structural antecedent basis; therefore, the clear metes and bounds of the recited claimed invention cannot be properly determined by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ABHISHEK et al. (US 2020/0136373 A1).
As best understood by the examiner, due to the numerous unclarities and definiteness of the claimed invention, the ABHISHEK reference teaches the functionally equivalent limitations of the claimed invention, when the examiner applied the Reasonable Broadest Interpretations to the recited claimed invention as follows:
Claims 1-20			ABHISHEK reference teachings
1. An integrated circuit comprising:  
Teachings of [0010]-“IC 10 having a GPIO circuit 11”
a pin configurable as a general purpose input/output (GPIO); 
Teachings of [0010]-“GPIO circuit 11 includes an input/output (I/O) pad 20”
a receiver circuit coupled to the pin and 
Teachings of [0011]-“Protection circuit 22, coupled to GPIO circuit 11…coupled to pad 20”

Teachings of [0011]-“counter 30 has expired…GATE TO GPIO circuit 11”
a logic circuit coupled to the receiver circuit, 
Teachings of [0011]-“Protection circuit 22, coupled to GPIO circuit 11…coupled to pad 20”
wherein the logic circuit is programmable with one or more values specifying one or more requirements on changes to the digital value, 
Teachings of [0015]-“FCCC, can accumulate fault indications from any place within IC 10” & [0016]-“FCCC clear can be safely asserted to a logic level to reset”
wherein a first change in the digital value is suppressed by the logic circuit unless the one or more requirements are met by the first change in the digital value.
Inherent/Obvious teachings of figure 1, the combination teachings of (24, 26, 28, 30 & 32) where the changes in input values of  24 and 26 meets the requirements of the circuit (22) to operate.  See also [0010]-[0017]

2. The integrated circuit as recited in claim 1 wherein an edge occurs when the digital value changes between states, and the one or more requirements comprise a minimum separation between edges.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

3. The integrated circuit as recited in claim 2 wherein a first edge occurs in a change from a first state to a second state, and a second edge occurs in a change from the second state to the first state, and wherein the minimum separation applies to consecutive first and second edges.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

4. The integrated circuit as recited in claim 2 wherein a first edge occurs in a change from a first state to a second state, and a second edge occurs in a change from the second state to the first state, and wherein the minimum separation applies to consecutive first edges.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

5. The integrated circuit as recited in claim 2 wherein a first edge occurs in a change from a first state to a second state, and a second edge occurs in a change from the second state to the first state, and wherein the minimum separation applies to consecutive second edges. 
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

6. The integrated circuit as recited in claim 1 wherein the one or more requirements
comprise a minimum pulse width for a pulse on the digital value.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

7. The integrated circuit as recited in claim 1 wherein the one or more requirements comprise a minimum separation between consecutive pulses on the digital value.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

8. The integrated circuit as recited in claim 1 further comprising a configuration register coupled to the logic circuit and programmable to enable the one or more requirements.
 Commonly practiced well-known features in the art of GPIO system operations

9. The integrated circuit as recited in claim 8 further comprising a processor, wherein the configuration register is further programmable to enable an interrupt to the processor responsive to suppressing the first change because the one or more requirements are not met.
Commonly practiced well-known features in the art of GPIO system operations

10. The integrated circuit as recited in claim | further comprising a second circuit,
wherein the logic circuit is configured to transmit an indication of the first change to the second circuit responsive to the one or more requirements being met by the first change.
Inherent/Obvious teachings of figure 1, the combination teachings of (24, 26, 28, 30 & 32) where the changes in input values of  24 and 26 meets the requirements of the circuit (22) to operate.  See also [0010]-[0017]

11. A method comprising: receiving a digital value corresponding to a signal on a pin of an integrated circuit; 
Teachings of [0010]-“GPIO circuit 11 includes an input/output (I/O) pad 20”; in figure 1, the pad 20 receives signals
applying one or more requirements to changes of the digital value; 
Teachings of [0011]-“Protection circuit 22, coupled to GPIO circuit 11…coupled to pad 20”; in figure 1, the 
detecting that at least one of the one or more requirements is not met by a first change of the digital value; and 
Teachings of [0015]-“FCCC, can accumulate fault indications from any place within IC 10” & [0016]-“FCCC clear can be safely asserted to a logic level to reset”
suppressing the first change of the digital value responsive to detecting that at least one of the one or more requirements is not met by a first change of  the digital value.
Inherent/Obvious teachings of figure 1, the combination teachings of (24, 26, 28, 30 & 32) where the changes in input values of  24 and 26 meets the requirements of the circuit (22) to operate.  See also [0010]-[0017]

12. The method as recited in claim 11 wherein an edge occurs when the digital value changes between states, and the one or more requirements comprise a minimum separation between edges.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

13. The method as recited in claim 12 wherein a first edge occurs in a change from a first state to a second state, and a second edge occurs in a change from the second state to the first state, and wherein the minimum separation applies to consecutive first and second edges.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

14. The method as recited in claim 12 wherein a first edge occurs in a change from a first state to a second state, and a second edge occurs in a change from the second state to the first state, and wherein the minimum separation applies to consecutive first edges.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

15. The method as recited in claim 12 wherein a first edge occurs in a change from a first state to a second state, and a second edge occurs in a change from the second state to the first state, and wherein the minimum separation applies to consecutive second edges.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems


Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

17. The method as recited in claim 11 wherein the one or more requirements comprise a minimum separation between consecutive pulses on the signal.
Obvious features of figures 2 & 4 operations with edge driven logic levels with operations of figures 1 & 3 systems

18. The method as recited in claim 8 further comprising interrupting a processor to the processor responsive to suppressing the first change.
Commonly practiced well-known features in the art of GPIO system operations

19. The method as recited in claim 11 further comprising: detecting that the one or more requirements are met for a second change of the digital value; and transmitting an indication of the second change to a circuit that receives the signal responsive to detecting that the one or more requirements are met by the second change.
Inherent/Obvious teachings of figure 1, the combination teachings of (24, 26, 28, 30 & 32) where the changes in input values of  24 and 26 meets the requirements of the circuit (22) to operate.  See also [0010]-[0017]

20. A system comprising: a first component; a first integrated circuit coupled to the first component via a first pin configurable as a general purpose input/output (GPIO) for the first integrated circuit, wherein the first integrated circuit is configured to generate a digital value corresponding to a signal on the pin, and wherein the first integrated circuit is programmable to specify one or more requirements on changes to the digital value, 
wherein a first change in the digital value is suppressed by the second integrated circuit unless the one more requirements are met by the first change in the digital value.
The teachings of the claim 1 are similarly applied.

The examiner notes, as best understood by the examiner due to the numerous unclarities and indefiniteness of the recited claimed invention, the ABHISHEK reference does not appear to expressly disclose the receiving and/or processing identical type/value of the claimed “signal” & “value” in the recited claimed system; however, such not expressly disclosed type/value of the claimed “signal” & “value” appear to be a system dependent data types that can be easily 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181